DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 34-39 are amended in view of applicant’s response filed 11/23/2021.  New claims 40-41 are added.  Therefore, claims 1-41 are currently under examination.
Terminal Disclaimer
The terminal disclaimer filed on 11/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,364,501 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Newly submitted claims 40-41 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The new claims 40-41 are directed to a blackened surgical needle, which are product claims, classified in A61B 17/06.
The claims 1-14 and the new claim 40 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case claim 40 can be 
Claims 26-32 and the new claim 41 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design, mode of operation, function or effect because claims 26-32 are directed to coating bath and the new claim 41 is directed to a black surgical needle.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 40-41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-8, 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer surface” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 recites “the water soluble chloride salt” in line 1 and “the pretreatment bath” in line 2.  There are insufficient antecedent bases for these limitation in the claim.
Claim 7 recites the limitation "the inorganic acid” in line 1 and “the pretreatment bath” in line 2.  There are insufficient antecedent bases for these limitation in the claim.
Claim 8 recites the limitation "the outer surface” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the water soluble chloride salt” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the inorganic acid” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 2-4, 6, 9-29, 31, 33-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP60-190588 teaches a method of forming a black coating on a steel sheet using a solution comprising 1-20g/l Co and/or Ni, 5-70g/l of sodium and/or potassium salts of sulfuric acid, nitric acid, hydrochloric acid, phosphoric acid, and thiocynic acid, wherein the pH is 2-11.  However, JP60-190588 does not teach the claimed amounts of components as recited in the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733